139 F.3d 904
80 A.F.T.R.2d 97-6255
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Estate of Donald E. KETTLEBERG, Deceased, Norman L.Lindstedt, personal representative;  HaroldWitham;  Gail Witham, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-70658.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 13, 1996.Aug. 13, 1997.

Appeal from the United States Tax Court Mary Ann Cohen, Judge, Presiding
Before:  HALL, KOZINSKI, and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
We AFFIRM for the reasons stated by the Tax Court in its Memorandum Opinion of July 25, 1995.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3